      Case 1:15-cv-02739-LAP Document 249 Filed 12/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETERSEN ENERGÍA INVERSORA,
S.A.U. and PETERSON ENERGÍA,
S.A.U.,

                    Plaintiffs,              15 Civ. 2739 (LAP)

-against-

ARGENTINE REPUBLIC and YPF
S.A.,

                    Defendants.

ETON PARK CAPITAL MANAGEMENT,
L.P. et al.,

                    Plaintiffs,
                                             16 Civ. 8569 (LAP)
-against-
                                                     ORDER
ARGENTINE REPUBLIC and YPF
S.A.,

                    Defendants.




LORETTA A. PRESKA, Senior United States District Judge:

    In its November 23, 2020 Order, the Court directed the

parties to confer and propose a briefing schedule on the

applicability of privilege, if any, under Spanish law.          To the

extent that Plaintiffs still assert that such a privilege

applies in this litigation, the parties shall confer and propose

a briefing schedule on this issue.       Additionally, to the extent

that Plaintiffs still assert privilege based on a litigation



                                    1
         Case 1:15-cv-02739-LAP Document 249 Filed 12/22/20 Page 2 of 2



funding arrangement with non-parties, the parties shall confer

and propose a briefing schedule on this issue.

    SO ORDERED.

Dated:       New York, New York
             December 22, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
